UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7196


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM ANDREW MERRITT

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cr-00016-AWA-LRL-1)


Submitted: January 6, 2022                                        Decided: January 20, 2022


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William Andrew Merritt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Andrew Merritt appeals the district court’s order denying his motion for

compassionate release.    We have reviewed the record and find no reversible error.

Accordingly, we deny Merritt’s motion for appointment of counsel and affirm for the

reasons stated by the district court. United States v. Merritt, No. 4:18-cr-00016-AWA-

LRL-1 (E.D. Va. filed Aug. 2, 2021; entered Aug. 5, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2